Per Curiam. Appellant moves to expedite this appeal from the lower court’s decision denying her request for declaratory judgment, writ of mandamus, and injunction challenging the constitutionality and sufficiency of the ballot title and popular name of proposed constitutional amendment number 2. Appellant seeks to declare proposed amendment 2’s popular name and ballot title insufficient and to enjoin their placement on the November 7, 2000, General Election ballot. Because of constraints in obtaining a decision prior to the General Election, appellant and appellee ask for an expedited briefing schedule and date for oral argument.  Based on this court’s docket and the parties’ schedules, we grant appellant’s motion and set the following briefing dates: Appellant’s brief due on September 15, 2000. Appellee’s brief due on September 22, 2000. Appellant’s reply brief due on September 26, 2000. In addition, oral arguments in this matter will be set for Thursday, October 5, 2000, at 9:00 a.m.